DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (U.S. 7,557,658).
	Regarding claim 1, Perez (hereinafter, Ref~658) discloses (please see Fig. 1 and related text for details) a circuit comprising: 
a first transistor (e.g., MP5 of Fig. 1) having a gate and a drain coupled together; 
a current source (e.g., MN11 or MN8 or MP18 of Fig. 1 an be read as the claimed source OR at least it is functionally equivalent to it, since they are configured to provide or draw current directly or indirectly at the drain of MP5) coupled to the drain of the first transistor; 
a second transistor (MP3 of Fig. 1) having a drain coupled to a source of the first transistor; 
a third transistor (MP6 of Fig. 1) having a gate coupled to the gate of the first transistor; and a
 fourth transistor (MP4) having a drain coupled to a source of the third transistor and a gate of the fourth transistor is coupled to a gate of the second transistor as seen/expected, meeting claim 1.  
Regarding claim 2, Ref~658 does not expressly suggest “wherein: the first, second, third, and fourth transistors comprise N-MOS transistors”. However these are normal design parameters/features in the field, and it would have been obvious to employ NMOS transistors instead of PMOS ones depending on custom specifications, meeting claim 2.   
Regarding claim 3, Ref~658 discloses the circuit of claim 1, wherein: the first, second, third, and fourth transistors comprise P-MOS transistors as seen/expected, meeting claim 3.  
Regarding claim 4, Ref~658 supports the claimed “wherein: the current source is coupled to a voltage source” as seen/expected, meeting claim 4.  
Regarding claim 5, Ref~658 discloses the circuit of claim 3, wherein: the current source is coupled to a ground as seen/expected, meeting claim 5.  

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 9-14 are allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a third transistor coupled to the first transistor, wherein the first transistor is configured to bias the third transistor based on the output voltage and the current source; and 
a fourth transistor coupled to the second transistor and the fourth transistor coupled in series with the third transistor, wherein the third transistor is configured to limit a first current between the third transistor and the fourth transistor based on the output voltage” structurally and functionally interconnected with other limitations in the manner as cited in the claims.
Claims 15-20 are allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a control circuit coupled to the amplifier stage and the output stage, the control circuit configured to provide the bias signal to the amplifier stage, wherein the control circuit includes: a current source; a voltage sensor coupled to the current source, the voltage sensor configured to sense the output voltage; and a current limiter coupled to the voltage sensor, the current limiter configured to limit a first current based on the output voltage” structurally and functionally interconnected with other limitations in the manner as cited in the claims.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the arguments related to the claimed “a current source coupled to the drain of the first transistor”, it appears that the current source MP11 of Perez can broadly be considered being coupled (via transistor MP6) to the gate/drain of MP5, since the claimed limitations do NOT require direct coupling between terminals. In addition, MN11 or MN8 or MP11 of Fig. 1 can also be read as the claimed current source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843